Financial Statements (A Development Stage Company) December 31, 2008, 2007 and 2006 Index Report of Independent Auditors Balance Sheets Statements of Operations, Comprehensive Income and Deficit Statements of Cash Flows Statements of Shareholders’ Equity Notes to Financial Statements 1 Independent Auditors’ Report on Financial Statements To the Shareholders of Canadian Zinc Corporation We have audited the balance sheets of Canadian Zinc Corporation [the “Company”] as at December 31, 2008 and 2007 and the statements of operations, comprehensive income and deficit, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at December 31, 2008 and 2007 and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2008 in conformity with Canadian generally accepted accounting principles. As discussed in note 2 to the financial statements, in 2008, the Company changed its policy of accounting for exploration and development costs. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the effectiveness of the Company’s internal control over financial reporting as of December 31, 2008 and 2007, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 9, 2009 expressed an unqualified opinion thereon. Vancouver, Canada, March 9, 2009. Chartered Accountants 2 Independent Auditors’ Report on Internal Controls under Standards of the Public Company Accounting Oversight Board (United States) To the Shareholders of Canadian Zinc Corporation We have audited Canadian Zinc Corporation’s [the “Company”] internal control over financial reporting as at December 31, 2008 and 2007, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission [the “COSO criteria”].
